 UNION DE TRABAJADORESUnion dle Trabajadores Industriales de Puerto Rico,Inc., and its Agents Comite Pro-Rescate Operariasde la Industria de Aguja,David Munoz Vazquezand Angelica GonzalesandBali,P.R., Inc., BaliFoundations,Inc.,Newport Brassiere Co., Inc.,and Bow Bra Co.,Inc.,andPuerto Rico CorsetandBrassiereAssociationand InternationalLadies' GarmentWorkers Union and Local 600,Intervenor.Cases24-CP-22, 24-CB-638,and24-CF'-23February 13, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN ANDJENKINSOn August 27, 1968, Trial Examiner William W.Kapell issued his Decision in the above-entitled case,finding that the Respondents had engaged in certainunfair labor practices within the meaning of theNational Labor Relations Act, as amended, andrecommending that they cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondents, except for the Comite, filedexceptions to the Trial Examiner's Decision, andone of the Charging Parties filed cross-exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in this case, and hereby adopts the finding,,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, Union De TrabajadoresIndustrialesDe Puerto Rico, Inc., its officers,agents,andrepresentatives,includingComitePro-Rescate Operarias De La Industria De Aguja,David Munoz Vazquez and Angelica Gonzales, shalltake the action set forth in the Trial Examiner'sRecommended Order.489TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE'WILLIAM W. KAPELL, Trial Examiner. This matter, aproceeding under Section 10(b) of the National LaborRelationsAct, as amended, herein called the Act, washeard at Hato Rey, Puerto Rico, from May 6 to 14, 1968,'inclusive,with all parties participating, exceptComitePro-RescateOperariasDe La Industria De Aguja,3pursuant to due notice on a consolidated complaint issuedby the General Counsel on March 15.' The complaint, asamended, in substance, alleges that Respondents haveengaged in unfair labor practices in violation of Section8(b)(1)(A) and (B) and 7(A) of the Act. Respondents,other than Comite which defaulted in answering, deniedthecommission of any unfair labor practices, andaffirmatively pleaded that the Act is not applicable toPuerto Rico.AllpartiesexceptthedefaultingComitewererepresented and afforded opportunity to adduce evidence,to examine and cross-examine witnesses, and to file briefs.BriefswerereceivedfromChargingPartiesBali-Newport-Bow and the represented Respondents, andhave been carefully considered. Upon the entire record inthe cases, and from my observation of the witnesses Imake the following 51.COMMERCEBali-Newport-Bow,PuertoRicoCorporations,areengaged in the business of manufacturing brassieres andareownedbyBaliCompany,apublicholdingcorporation. The four corporations have the same generaland assistant generalmanagers,are located in twobuildings, one in back of the other, and operate as anintegratedenterprise.Bali,P.R.,Inc.,andBaliFoundations, Inc , occupy one building, while NewportBrassiere Co., Inc , and Bow Bra Co., Inc., occupy theother building.During the year prior to the hearingherein, said corporations purchased materials worth inexcess of $1 million from sources located outside ofPuertoRico,andduringthesameperiodsold,manufactured, or finished goods worth in excess of $1million to purchasers located outside of Puerto Rico. Ifind that at all times material herein, said corporationswere engaged in commerce within the meaningof the Act.'The caption of the cases has been amended to conform to an orderissuedby the Regional Director on January 23, 1968, granting theunopposedmotion ofInternational Ladies' GarmentWorkers Union andLocal 600(hereinafter referred to as ILG)to intervene'All dates hereafter refer to the year 1968 unless otherwise noted'Hereafter referred to as Comite'Based upon an original charge filed in Case 24-CP-22 on January 26and two amended charges by Bali, P.R Inc, Bali Foundations, IncNewportBrassiereCo, Inc.,andBow Bra Co.,Inc.,hereinaftercollectively referred to as Bali-Newport-Bow, an original charge filed inCase 24-CB-638, on January 26, and two amended charges filed byBali-Newport-Bow; and a charge in Case 24-CP-23 filed February 1, byPuertoRicoCorset and BrassiereAssociation,hereafter called theAssociationAffidavitsof service of the complaint indicate that service wasmade on Union De Trabajadores Industriales De Puerto Rico, Inc.,referred to herein as Respondent Union, and its agents David MunozVazquez, Angelica Gonzales,and Comite Service on Comite was made onitsagentsCarmen Falcon,Antonia Perez, and Angelica Gonzales Ananswer was filed only on behalf of Respondent Union, David MunozVazquez and Angelica Gonzales'General Counsel's motion for summary judgment against Comite foritsdefault in answering,and on which decision was reserved during thehearing, is disposed of in accordance with the findings made hereafter174 NLRB No. 78 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATIONS INVOLVEDRespondents admit, and I find, that at all timesmaterial herein Respondent Union and ILG were labororganizations within the meaning of the Act.HI. THE ALLEGEDVIOLATIONSA. BackgroundThe Association, a multiemployer group consisting ofabout 80 manufacturers in the needle craft industry inPuertoRico,includingBali-Newport-Bow,CarolinaBrassiere,Inc.,ExquisiteFormIndustries,andUndergarment Accessories, Inc., represents its members,interalia,innegotiating, executing, and administeringcollective-bargainingcontracts covering the productionandmaintenance employees of itsmembers on anassociationwidebasis.These employees for the pastseveral years have been covered by collective-bargainingcontracts executed by the Association with ILG, the lastof which prior to 1968 was executed on February 1, 1965,and due to expire on January 31, 1968.6B. Respondent Union's Organizing CampaignDuring the early fall of 1967 Respondent Union beganan organizationalcampaignin the needlecraft industry inthemetropolitan area of San Juan, Puerto Rico, amongtheproductionandmaintenanceemployees of severalmembers of the Association, including Bali-Newport-Bow;ExquisiteForm Industries, Puerto Rico Branch, Inc.;CarolinaBrassiereCo.,Inc.;andUndergarmentAccessories, Inc.Campaign literature was distributed,meetings were held with groups of employees, and unionauthorizationcardsweresolicitedandcollected.Respondent Union pointedly emphasized the advantagesof the terms and conditions of employment of its membersin its collective-bargainingcontracts, especially its medicalinsuranceplan, sick leave, and holidays, as compared withthe terms and conditions of employment of the employeescoveredby the Association contract with ILG, andaccused the ILG of neglecting the welfare and interest ofitsmembers and of being proemployer. About 2 weeksaftertheorganizationalcampaignbeganatBali-Newport-Bow, a group of employees was organizedas a committee,and met at least once with David MunozVazquez? at his office. By letter of November 9, 1967,Respondent Union advised the Regional Office of theBoard that it had appointedan organizingcommittee atBali-Newport-Bows The committee met about twice amonth at the home of a member. Angelica Gonzales actedas spokesmanfor the committeeon atleast one meeting.At a meeting held a few days before January 23, it wasdecided to strike Bali-Newport-Bow on January 23. DavidMunoz, who also attended the meeting, advised themembers that he would supportthem inanyworkstoppage.About the time Bali-Newport-Bow was struck onJanuary 23, a new committee of employees was organized'Bali Foundations,Inc (one of the Bali-Newport-Bow Corporations) wasorganized in 1967 prior to the dispute herein and became a member of theAssociation at that time subject to the ILG contract with the Association'The general secretary and top official of Respondent Union'The committee was identified as consisting of Angelica Gonzales, LuzMaria Garcia,Aida L. Matos,Antonia Perez, Ennqueta Dias, CarmenFalcon,Antonia Dominguez,Rafaela Figueroa,Carmen Rita Rosado,Pilar Calderon,Maria Valazquez,and Angie Figueroa.and called the Comite.' Angelica Gonzales, who assistedinorganizing the first committee, became one of theleadersof the Comite, other members were CarmenFalcon, Luz Maria Falcon, Ida Luz Matos, Sylvia Ortez,Dominga Rosario, Angie Figueroa, Rafaela Figueroa,Maria Teresa Lopez, Pilar Calderon, Eugenia Santana,Julia Agosta and Fermina Santiago, a group substantiallysimilar to the membership of the first committee.During the organizing campaign Respondent Unionfiled sevenR petitions for certification, one of whichcovered the employees at Bali-Newport-Bow and each ofthe other six petitions covered the employees of anotherAssociationmember. These petitions were withdrawnupon advice of the Regional Office because the separatebargaining units sought were inappropriate in view of theAssociationwide bargaining history. On December 1, 1967,Respondent Union filed a new R petition for all theproduction and maintenance employees of the Associationmembers.10On December 15, 1967, the Regional Directordismissed this petition for failure, to submit sufficientemployee-signatures designating the petitioning Union astheir bargaining representative.On December 22, 1967,theRespondentUnion in a communication to theemployees stated that its R petition filed on December 1had been dismissed for failure to establish the requiredunion support, a finding disputed by Respondent Union,and it threatened to strike the entire needlework industryinPuertoRico unless the employees obtained theirguaranteed rights.On December 25, 1967, RespondentUnion requestedBoardreview of the Regional Director'sdismissalof its petition.On January 8, 1968, while itsappeal to the Board on the dismissal of its R petition waspending, Respondent Union stated in a press release andon the radio that if the Board failed to grant it an electionpursuant to its R petition, there would be a general workstoppage in the industry. On January 16 the Boarddismissed Respondent Union's appeal, and thereafter onJanuary 26 Respondent Union requested reconsiderationby the Board, which was also denied on February 13,1968.TheAssociation and ILG began negotiating for arenewal contract in November 1967, which was completedin January at which time a new contract was executed fora term of 3 years beginning on February 1.1.The strike activities at Bali-Newport-BowPicketing began on January 23 at Bali-Newport-Bowwith signs reading: "Do not cross the picket line," "Wewant elections,"and "We do not want theILGWU."These signs remained for the first 24 hours and thereafterwere changed to read "This is a general strike,"and thepicketing continued to February 2. The plants remainedopen on January23,24,26,29,and thereafter.OnJanuary 23, the pickets were urging the employees not toenter the factories,and were physically blocking thosewho attempted to do so Among the pickets were CarmenFalcon,LuzMaria Falcon, Dominga Rosario,Maria'The evidence is vague as to the exact time of its creation The GeneralCounsel in his summation stated that there is no evidence indicating thatComite came into being prior to the strike"Section 9(c)(i)(A) of the Act provides that the Board will investigate anelection petition filed by a union when it alleges that "a substantial numberof employees wish to be represented for collective bargaining and that theiremployer declines to recognize their representative."The Board willonly conduct an election on a union's petition if it "has been designated byat least 30 percent of the employees."NLRB Statements of Procedure,Series 8, as amended, Section 101.18(a) UNION DE TRABAJADORES491Teresa Lopez, Fermina Santiago, and Sylvia Ortez whostood at the entrance to the gate at Newport. CarmenFalcontoldCharlesBenitez,theassistantgeneralmanager, that two-thirds of the Bali employees wereworking only because the pickets at that plant wereinsufficiently trained but that the next day she would bethere and make sure that no one would be able to enter.At the driveway to the building Fermina Santiago kneeledin front of cars attempting to enter and Dominga Rosario,Delores Perez, and Donna Antonia also blocked carstrying to enter and threatened to break their windows. Adelivery truck from Sealand Company turned back afterstrikers kneeled in front of the truck obstructing its entry.About 30 out of the 450 employees entered Newport onJanuary 23, and 375 out of 500 entered Bali. Sylvia Ortez,Angelica Gonzales,Maria Lopez, and Dominga Rosarioalso spoke over the loudspeaker urging the employees notto enter and stating that they would not be permitted todo so, and that the strike was called because they wantedan election and for Bali-Newport-Bow to leave theAssociation.On January 24, 60 to 100 people were on the picket lineblocking the entrance of employees at the Bali gate.Maria Gonzales was seen hitting employees attempting toenter and Pilar Calderon and Natalia Ramos threw eggsthrough the balcony of Bali and also hit the police captainon duty. On January 24 or 25, Angelica Gonzales tore theblouse off and pinched employee Vicenta Torres trying toenter Bali. Pickets Ramos, Calderon, Matos, and CarmenFalcon kept shouting on the picket line that the girls whoattempted to enter the plant would do so without theirclothing.Beginning on the second week of the strike,picketsCalderon,Ramos, Izabel Hernandez, Rosario,Reyes, Carmen Falcon, and Fermina Santiago were seenpulling the hair and arms of employees who attempted toenter the plant Employee Margareta Pizarro was engulfedby pickets and when she emerged her dress had been tornoff.Several arrests were made including Perez, CarmenFalcon, and Fermina Santiago. On several occasions onJanuary 29, female employees attempting to cross thepicketlineshadpartof their clothing torn off.Guillermania Castro, an ILG representative, was struckon the head with a picket sign requiring eight stitches. OnFebruary 2, employee Sol Perez was hit by a picket signwielded by a picket when he came out of the plant and thepicket was then arrested."On January 24 while the strike was in progress atBali-Newport-Bow severalmembers of the ComiteincludingAngelicaGonzales,metwithMike Stein,president of the Bali Company, and Frank Irizarry andCharlesBenitez,themanager and assistant generalmanager, respectively, of Bali-Newport-Bow.AngelicaGonzales stated that the strikers wanted an electionbecause they were dissatisfied with ILG, and that thework stoppage was initiated to ascertain whether anelection could be accelerated or whether Stein would dropout as a member of the Association. At a later meeting'The above findings are based upon the credited composite testimony ofAngelicaGonzales and AssistantManager Charles Benitez. EmployeeZoilaM. Gonzales De Rodrigues testified that she was restrained by twostrikers from entering Bali on December23, and herblouse was torn offon January 29 when she tried to enter the plant; employeeCarmen LuzRivera testified that she was scratched on the arm upon entering the planton January23;Gloria Laura DeRivera testified that she was struck onthe shoulder by a -picket sign wielded by a picket when she entered theplant after being told not to; and it was stipulatedthat if AnnaRodriquezand Celiac Jordan werecalled to testifythey would state that they wereassaulted by strikers on January 29 while attempting to enter the plant.thatday,about 1 p.m., with Irizarry and Benitez,Angelica Gonzales proposed that an employee grievancecommittee be recognized by management at each of itsplants, and that ILG stewards be ignored.' Z An hour latershe informed Stein that the employees would not agree toher proposal. About 4 p.m. the same day, she and anumber of Comite members met with Stein and requestedthat an election be held or that they work without aunion.Stein replied that he could not drop out of theAssociationordo anything about an election. Thefollowing day, January 25, in a meeting at the TasteeFreezeRestaurant, located near the Bali-Newport-Bowplants,DavidMunoz asked Angelica Gonzales howeverythingwas going." On January 25 and 26 DavidMunoz was seen in the vicinity of Bali-Newport-Bow, andon January 28 Vicente Fradero'" and Gregario Davila"were also seen near the plants. Photographs admitted inevidence,takenonJanuary30and31atBali-Newport-Bow, and on February 1 show individualsidentifiedasGregarioDavila, Jose Perez, Angel LuisAyala,is and David Munoz participating in the strikeactivities at those plants.Rosendo Figueroa Martinez testified on behalf of theGeneralCounsel that he worked as an organizer forRespondentUnion beginning in December and untilFebruary 26, and that he was hired by Frank MunozVazquez."At first he distributed union literature atvariousbrassiereplants,includingBali-Newport-Bow,collectedunion authorization cards, and spoke overloudspeakers. He was transported from plant to plant in aunion car usually accompanied by one or two RespondentUnion officials such as David Munoz, Gregario Davila,Angel Luis Ayala, Vicente Fradera, Frank Munoz (abrother of David Munoz), or Perez. When the strikebegan he and union officials were taken by a car to acafeterianearBali-Newport-Bowwherehereceivedreportsfrom the pickets and union officials andtransmitted them by telephone to Respondent Union'ssecretariesMaritza or Lourdes. He also heard DavidMunoz deliver a speech over the loudspeaker on January30 at Bali-Newport-Bow, and was directed by Munoz tostate when he spoke over the loudspeaker that RespondentUnion supported the pickets. Also, on instructions fromMunoz he hired nonemployee pickets for picket duty atBali-Newport-Bow.2.The organizing campaign and strike at CarolinaBrassiere Co.From October to the end of January 1968 Jose Perezand Angel Luis Ayala appeared at the Carolina plant andspoke over the loudspeaker asking the employees to joinRespondent Union, which they represented, and to get ridof the ILG. On January 23 Angelica Gonzales appearedat the plant and after identifying herself said that she wasfrom Bali, where they had already struck, and that theywould support a strike at Carolina. Pickets appearedcarrying signs stating "Out with the ILGWU," and "Wewant an election." On that day Perez also spoke over the"According to the testimony of SylviaOrtez, Stein made a somewhatsimilar proposal to the strikers during the strike"These findingsare based upon the testimony of Angelica Gonzales."Secretaryof minutes of Respondent Union."An organizer for Respondent Union."JosePerez andAyalawere also organizers for Respondent Union."During the hearing, Respondent Counsel admitted that Martinez wasloaned by theBoilermakersUnion to workforRespondent Union andreceived instructionsfrom DavidMunoz for a time. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDloudspeaker stating that he was from Respondent Unionand urged the employees to strike for an election. Ameeting was held shortly after the strike began betweenGeneralManager David Stone of Carolina and threestrikers,ofwhomCarmenCarrasquillowas thespokesman. She requested a change of union from ILG toRespondent Union. Stone replied that he had a contractwith ILG, which was the recognized Union, and asked thegirls to go back to work. The girls refused but the nextday the factory reopened and the employees resumedworking.' °3.The organizing campaign and strike at ExquisiteForm IndustriesOn January 23 Exquisite was struck. StrikingemployeesandAngelicaGonzales spoke over theloudspeaker exhorting the employees to strike for freeelections because they did not want the ILG. Picket signswere placed against the fence of the plant. However, manyof the employees ignored the strike and continued towork.The next day the majority of the employeesreturned to work.During the previous few months several agents ofRespondentUnion had solicited employees to signauthorization cards at the plant. David Munoz had alsobeen seen several times at the plant during the organizingcampaign, and on December 28 or 29, 1967, in addressingthe employees over the loudspeaker he complained thatthepetition filed by his Union had been unjustifiablydismissed by the Board, and that they would have tostrike for their rights. Angelica Gonzales, who had alsoappeared at the plant during the organizing campaign toaddresstheemployeesovertheloudspeaker,haddemanded an election and had stated that they did notwant the ILG."4. The strike at Undergarment AccessoriesOn January 29 Undergarment was struck. Picketsappeared shouting that they did not want the ILG 'Duringthe day a meeting was held in the offices of the Company,whichwas attended by its manager and lawyers,representatives of ILG, and lawyers for the strikers. Thestrikers stated at the meeting that they did not want theILG or its contract. On the following day, January 30,Rosendo FigueroaMartinezwas directed by DavidMunoz to go to the Undergarment plant with picket signsand was instructed to state that he was not from theRespondent Union but belonged to the Comite. Followinghisappearance at the plant he addressed the employeesover .the loudspeaker stating that they wanted an electionand did not want the ILG.20C. The Issues1.WhetherRespondentUnion and its agents inviolationof Section 8(b)(1)(A) of the Act engaged instrike activities at plants of Association members, whichrestrained or coerced employees in the exercise of theirguaranteed rights in Section 7."The above findings are based on the uncontradicted testimony of RosaM. Lopez, an employee of Carolina, and David Stone"The abovefindingsare based upon the credited testimony of FelicitaCruz Falcon,a businessagent and organizer for ILG30The abovefindingsare based upon the uncontroverted testimony ofFelicita Cruz Falcon and Rosendo FigueroaMartinez.2.WhetherRespondentUnion and its agents inviolationofSection 8(b)(1)(B) restrained or coercedemployer-members of the Association in the selection oftheir bargaining representative for purposes of collectivebargaining.3.WhetherRespondentUnion and its agents inviolationofSection8(b)(7)(A)of the Act picketedemployer members of the Association for the purpose ofobtaining recognition at a time when no valid question ofrepresentation could be raised and the employers hadalready recognized ILG as the bargaining representativeof their employees.D. Conclusions1.The 8(b)(1)(A) violationsTheGeneralCounselcontendsthatthealleged8(b)(1)(A) violations occurred only at Bali-Newport-Bow.The incidents reflected in the record show that on thepicket line during the strike the pickets openly threatenedto physically restrain and prevent employees and carsfrom entering the plant, and that in doing so severalemployees were injured. Respondent counsel in his briefconcedes, that violence occurred on the picket line butclaims thatit was only of a minor nature. I find, however,that the violence reached widespread proportions despitethe presence of the police, that several employees wereseriously injured, one of whom required eight stitches fora head wound, and that several pickets and strikers werearrestedforassaultingnonstrikingemployeesorpreventing cars from entering the plant.The, General Counsel asserts that at all times materialhereinRespondent Union through its officers and agentsfosteredandsponsoredthestrikeactivities ,atBali-Newport-Bow and the other struck plants, andinstructed, supervised, and coordinated the pickets andstrikers in their activities on the picket lines. Respondentsdeny responsibility for those activities.The evidenceclearly establishes thatRespondent Union conducted avigorousandforcefulorganizingcampaignatBali-Newport-Bow and to a lesser extent at Carolina,Exquisite Forms, and Undergarment. It also filed, an Rpetition claiming support of at least 30 percent of theemployees.When the petition was dismissed for failure toshow sufficient support, it publicly threatened to strike theCompanies unless the Board reversed the RegionalDirector'sdismissal."Furthermore,theorganizingcommittee and its successor, the Comite, worked closelywith Respondent Union. Thus, David Munoz attended thecommittee'smeeting on January 21, when a generalstoppage was authorized, at which time he assured thecommittee of his support. Thereafter, on January 25,Munoz met with Angelica Gonzales and inquired how thestrikewas going. Rosendo Figueroa Martinez testifiedwithout contradiction that he was instructed by Munoz tohire nonemployee pickets and that he did so, and thatduring the strike pursuant to instructions he keptRespondent Union apprised of strike developments fromthe scene of such activities at Bali-Newport-Bow byrelaying messages from the pickets to Respondent Union'ssecretariesby telephone.Also,during the strike atBali-Newport-Bow various officials of Respondent Unionwere conspicuous in the vicinity, addressing the employeesover loudspeakers, some of whom counseled and urged thestrikersand pickets to block employees attempting to"See G.C Exh. 5 - 22(a) and 23(a) UNION DE TRABAJADORESenter the plants. The record is completely barren of anyattempt by Respondent officials to restrain or moderatethe violent activities of the pickets or strikers. Nor did theRespondentUnionofficialsdisavowordisclaimresponsibility for such activities.The record also establishes thatDavidMunozmasterminded the organizing efforts of RespondentUnion, advised the Regional Office of the identity of theorganizing committee, promised his support of the strike,appeared in the vicinity of and at Bali-Newport-Bowduring the strike, and addressed the employees in front ofthe plant on one of these days. Finally, the record showsthat on February 8, following the termination of thepicketing on February 2 and the failure of the strike,Fradera, an admitted organizer for Respondent Union,toldBenitezandIrizarryatarestaurantnearBali-Newport-Bow that Respondent Union had left andhad nothing more to do with the strike, thereby in effect,admittingitspreviousparticipation.The evidence,especially the testimony of Angelica Gonzales, shows thatshe was a leader both in the organizing committee and theComite, that she took a very active part in the violencewhich occurred on the picket line during the strike, andthat she worked closely with Munoz. The evidence alsoshows that Carmen Falcon, also a member of the' Comite,participatedinphysicallyblockingemployees fromentering the plant, and told Benitez on January 23, whentheBaliemployeeswere successfully penetrating thepicket line, that on the following day she would be at thatline and would make sure that nobody would enter even ifshe had to resort to violence to accomplish that end.Antonia Perez, another member of Comite, was also oneof the pickets who blocked cars attempting to enter theBali-Newport-Bow plant by kneeling in the driveway.In the light of the foregoing, I find that RespondentUnion, the Comite, Angelica Gonzales, and David Munozdirected and participated in and are responsible for thestrikemisconduct which occurred on the picket lines atBali-Newport-Bow.Moreover, even assuming the absenceof any direct evidence that any official or agent ofRespondent Union specifically directed the employees toengage in the strike and picketing that would not bedeterminativeofRespondentUnion'sresponsibility.Circumstantialaswellasdirectevidencemay beconsidered'21 in a realisticanalysis of Respondent Union'sconduct.To contend here that the strikers were actingindependently in the exercise of their own free will andinitiativerather than carrying out Respondent Union'spolicy is to overlook the basic fundamental realities ofindustrial life.1,therefore,findand conclude thatRespondents restrained and coerced employees in theexcercise of their statutory rights in violation of Section8(b)(1)(A) of the Act. See,New Power Wire and ElectricCorp. v.N L.R.B ,340 F.2d 71, 72 (C.A.2);Sunset LineandTwineCompany,79NLRB 1487,InternationalWoodworkers of America (W T. Smith Lumber Co.),116NLRB 507.2.The violations of Section8(b)(1)(B)Section8(b)(1)(B)oftheActproscribeslabororganizations or their agents from restraining or coercinganemployer in the selection of his bargainingrepresentativeThe record amply establishes that one ofthe prime objects of Respondent Union and its agents wastocompel the involved employer-members of theAssociationtosevertheirmembership,thereby"Local 25, IBEW (New York Telephone Company),162 NLRB 703493withdrawing bargaining authority for the Association, andto bargain individually with the Respondent Union. Directdemands were made on these employers to achieve thisobjective both during the organizing campaigns and thestrikes Inasmuch as I have found Respondent Union anditsagentsDavidMunoz, Angelica Gonzales, and theComite responsible for the picketing, I accordingly,conclude that they also violated Section 8(b)(l)(B) of theAct.SeeInternationalUnion ofOperating Engineers,Local 825, AFL-CIO, and Peter Weber, its BusinessManager (BuildingContractorsAssociationofNewJersey),145 NLRB 952, 962.3.The 8(b)(7)(A) violationsIn order to establish that picketing is in violation ofSection 8(b)(7)(A), it must appear that the purpose of thepicketing is to secure recognition, that the employer islawfully recognizing a labor organization other than thepicketing group, and that at the time of the picketing aquestion of representation may not be properly raised.The General Counsel contends that he has satisfied allthree requirements. Respondents contend that the evidencefails to establish any connection between the strikers andRespondent Union, and that the picketing was neitherorganizationalnor recognitional and sought only anelection.a The picketingThe facts and findings related above in connection withthe 8(b)(1)(A) violations establish that Respondent Unionand its agents were involved in and responsible for thepicketing.b.The purpose of the picketing"In determining whether picketing has recognition orbargaining as an objective, the Board scrutinizes allevidence in the case, including events which preceded aswell as those which accompany picketing."23Although it does not appear that Respondent Unionspecificallymade a direct demand for recognitidn,24 theevidence in its totality plainly reflects that RespondentUnion's ultimate objective was to supplant ILG as theexclusivebargainingrepresentativeoftheinvolvedemployees. Thus, it engaged in a very energetic organizingcampaign over a period of several months,- extolling theadvantages and benefits of its members, filed R petitions,and strongly attacked the ILG as a procompany unionunconcerned with and unresponsive to the welfare of itsmembers. It also demanded that the employer-memberswithdraw from the Association so that they could bargainindividuallywithRespondent Union. The evidence, insum, provides a basis from which it can reasonably beinferred that an object of the picketing was to obtainrecognition.To assume otherwise would not only beunrealistic but naive."Local345,Retail StoreEmployeesUnion(GEM of Syracuse),145NLRB 1168, 1172.14Ido not regard the abortive attempt by Angelica Gonzales to haveBali-Newport-Bow recognize an employee committee to handle employeegrievances as a demand for recognition of Respondent Union. Nor do Ifind that the request of striker, Carmen Carrasquillo, to the manager ofCarolina Brassiere for a change of union from ILG to Respondent Unionsufficientper seto attribute the request to Respondent Union. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.The Association's recognition of ILG .The Board has taken the position that when anemployerrecognizesaunionandexecutesacollective-bargainingagreementwith it, a rebuttablepresumption arises that the union represents a majority ofthe employeesShamrock Dairy, Inc.,119NLRB 998,1002,enfd.sub nom International Brotherhood ofTeamsters v.N.L.R.B.,280 F.2d 665 (C.A.D.C.), certdenied 364 U.S. 892. The recurd amply shows that theAssociation on behalf of its members has recognized ILGformany years as the bargaining representative of theemployees of its members on an associationwide basis,and that the Association and ILG have been parties tocollective-bargainingagreements prior to, during, andafter the picketing herein.No evidence was introducedwhich would tend to show that ILG did not represent anuncoerced majority of the employees in the appropriateunit.Nor did Respondent Union establish that itrepresented amajority of those employees.25 At most,Respondent Union attempted to show that ILG was notproperly representing the employees involved herein, amatter neither relevant nor material to the issued.The timing of the picketingThere remains only the question of whether thepicketing attributed to Respondent Union took place at atime when it would be proper to raise a question ofrepresentation.The uncontroverted record discloses thatthere has been a history of collective bargaining on amultiemployer basis between the Association and ILGgoing back many years,during which collective-bargainingcontractswerenegotiatedbinding the parties.Thepicketing began herein at a time when such an agreementwas in full force and effect between the Association andILG. This agreement expired on January 31 and onFebruary 1 a renewal collective-bargaining agreement for3 years went into effect following negotiations between thepartiespursuant to their arrangementsHowever, thepicketing continued at Bali-Newport-Bow until February2.TheBoard has held that effective collective-bargainingagreements,such as the ones involved herein,constitute abar to the selection of an outside union as the bargainingrepresentative of the employees. 26Based on the foregoing I find and conclude thatRespondent Union and its Agents David Munoz, AngelicaGonzales, and the Comite violated Section 8(b)(7)(A) bythepicketingofAssociationmembers as indicatedhereinabove,fortheultimatepurposeofhavingRespondent Union recognized as the collective-bargainingrepresentativeof the employees of the Associationmembers.4.The applicability of the Act to Puerto RicoRespondentUnion asserts that the Act has noapplicability to Puerto Rico. I find no merit in thiscontentionTheActwasheldapplicabletopre-Commonwealth Puerto Rico inN.L.R.B. v. GonzalezPadin Company,161 F.2d353,354-355 (C.A. 1), and ithas also been held applicable to post-Commonwealth"The Board, in fact, in affirming the dismissal of Respondent Union's Rpetition by the Regional Director, found that the Respondent Union failedto establish even a 30 percent support by the employees."SeeLocal 3,InternationalBrotherhood of,ElectricalWorkers (DarbyElectric Corporation),153 NLRB 717, 723, and cases cited thereinPuerto Rico inCosentino v. International Longshoremen'sAssociation JP.RSteamship Assn.J,126 F. Supp. 420,422 (D.C.P.R. San Juan Division). See alsoXavierZequeira,102 NLRB 874;Gorbea, Perez & Morell, S enC., 133 NLRB 362, 366.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents, set forth in section III,above, occurring in connection with the operations of theCompanies described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among several States, and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.Upon the foregoing findings of fact and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1.Respondent Union and ILG are labor organizationswithin the meaning of Section 2(5) of the Act.2.At,all times material herein Bali-Newport-Bow havebeen integrated employers constituting a single enterpriseengaged in commerce within the meaning of the Act.3,At all times material herein the Association, amultiemployer association, has been the bargaining agentof its members for the purpose,inter alia,of negotiatingand executing collective-bargaining contracts covering theproduction and maintenance employees of its members onan associationwide basis.4.At all times material herein Bali-Newport-Bow,Carolina Brassiere Co., Exquisite Form Industries, andUndergarmentAccessories,among others, have beenmembers of the Association.5At all times material herein, and for the past severalyears, the production and maintenance employees of themembers of the Association have been covered bycollective-bargaining contracts executed by the Associationon their behalf with ILG as the bargaining representativeof their employees.6.Respondents jointly and severally restrained andcoerced employees of Bali-Newport-Bow in the exercise ofrights guaranteed in Section 7 in violation of Section8(b)(1)(A) of the Act.7.Respondents jointly and severally restrained andcoerced employer-members of the Association in theselectionof their representative for the purpose ofcollective-bargaining in violation of Section 8(b)(1)(B) ofthe Act.8.By picketing or causing the picketing at the plants ofBali-Newport-Bow, Carolina Brassiere, Exquisite Form,and Undergarment Accessories with an object of forcingor requiring those employers to recognize and bargainwith it as the collective-bargaining representative of theiremployees, and with the further object of forcing orrequiring those employees to accept or select it as theircollective-bargainingrepresentative,atatimewhenRespondent Union was not currently certified as suchrepresentative, the employers had lawfully recognizedanother labor organization as the collective-bargainingrepresentative of its employees, and a question concerningrepresentation could not be raised under Section 9(c) oftheAct, the Respondents have engaged in unfair laborpractices within the meaning of Section 8(b)(7)(A) of theAct. UNION DE TRABAJADORES4959.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have violated Section8(b)(1)(A),(1)(B),and (7)(A) of the Act, I shallrecommend that they cease and desist therefrom and takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.Although the findings herein show that Respondentshave engaged in violative conduct at the plants of arelatively small number of Association -members, it isevident that Respondent Union's avowed purpose is tosupplant the ILG as the bargaining representative of theemployees on an associationwide basis and/or to cause thedissolutionoftheAssociation.I,therefore,shallrecommend that a broad form order be issued in order toafford protection to all the members of the Associations aswell as those who were involved in violations.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact: andconclusions of law, and the entire record, it is herebyrecommended that Respondent Union De TrabajadoresIndustriales De Puerto Rico, Inc., and its agents ComitePro-Rescate Operarias De La Industria De Aguja, DavidMunoz Vazquez and Angelica Gonzales, and its officers,agents, successors,and assigns,shall-1.Cease anddesist from:(a)Restraining or coercing the employees of Bali, P.R.Inc.,Bali Foundations, Inc., NewportBrassiereCo., Inc.,Bow Bra Co., Inc., or any other employer-member ofPuertoRicoCorset and Brassiere Association or theemployees of any other employer doing business with theaforesaidEmployers, by assaulting or threatening tocommit bodily harm on said employees, engaging in masspicketing, blocking ingress or egress to the premises of theaforesaidEmployers, physically preventing supervisors,employees, and others from entering the premises of theaforesaid employers; or in any other manner restraining orcoercing the employees of the aforesaid Employers in theexercise of their rights guaranteed in Section 7 of the Actwithin the meaning of Section 8(b)(1)(A) of the Act.(b) In any manner restraining or coercing Bali, P.R.Inc.,Bali Foundations, Inc., Newport Brassiere Co., Inc.,Bow Bra Co., Inc., Carolina Brassiere Co., Inc., ExquisiteForm Industries, Puerto Rico Branch, Inc., UndergarmentAccessories, Inc.,orany other employer-member ofPuerto Rico Corset and Brassiere Association within themeaning of Section 8(b)(l)(B) of the Act in the selectionorretentionof that Association as their exclusiverepresentative for the purpose of collective bargaining.(c)Picketing or threatening to picket the premises ofBali,P.R.,Inc.,BaliFoundations,Inc.,NewportBrassiere Co., Inc., Bow Bra Co., Inc., Carolina BrassiereCo., Inc., Exquisite Form Industries, Puerto Rico Branch,Inc.,UndergarmentAccessories,Inc.,oranyemployer-member of Puerto Rico Corset and BrassiereAssociation,whereanobjectthereof is forcing orrequiring any of the aforesaid employers to recognize orbargainwithRespondentUnionDeTrabajadoresIndustrialesDePuertoRico,Inc.,asthecollective-bargaining representative of their employees, orforcing or requiring said employees to select or acceptsaidRespondentastheircollective-bargainingrepresentative,where said employers have lawfullyrecognized in accordance with the National LaborRelations Act, as amended, International Ladies' GarmentWorkersUnion and Local 600, or any other labororganizationotherthanRespondentUnion,andaquestion concerning the representation of said employeesmay not appropriately be raised under Section 9(c) of theAct, unless said Respondent Union is then currentlycertified as the collective-bargaining representative of theemployees of said employers.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its business office, meeting halls, and allplaceswhere notices to its members are customarilyposted,copies27oftheattached-noticemarked"Appendix."" Copies of said notice, to be furnished bytheRegional Director for Region 24, shall, after beingduly signed by Respondents and/or their representatives,be posted by Respondent Union immediately after receiptthereof,and be maintained by it for a period of 60consecutivedays thereafter, in conspicuous places,including all places where notices to its members arecustomarily posted. Reasonable steps shall be taken by theRespondent Union to insure that said notices are notaltered, defaced, or covered by any other material(b)Mail signed copies of the notice to the RegionalDirector for Region 24 for posting, the Charging Partieswilling, at all locations where notices to their employeesare customarily posted.(c)Notify the Regional Director for Region 24, inwriting,within 20 days from the receipt of this TrialExaminer's Decision, what steps Respondents have takento comply herewith.29"In view ofthe fact thatthe employees involved herefor the most partare literate in Spanishonly, thenotices shall be posted both in English andin Spanish2"In the eventthat thisRecommendedOrder is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommendedOrder of a TrialExaminer"in the notice.In the furtherevent that the Board'sOrderisenforcedby a decree of a United StatesCourt of Appeals, the words "a Decree oftheUnited States Court ofAppealsEnforcing an Order" shall be substitutedfor the words "aDecisionand Order.""In the event that thisRecommendedOrder is adopted by the Board,this provisionshall be modifiedto read- "Notify saidRegional Director, inwriting,within 10 days from the date of this Order, what stepsRespondentshave taken to comply herewith "APPENDIXNotice to allMembers of Union De TrabajadoresIndustriales De Puerto Rico, Inc., and to all Members ofComite Pro-Rescate Operarias De La Industria De AgujaPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT restrain or coerce the employees ofBali,P.R., Inc.,BaliFoundations, Inc.,NewportBrassiereCo.,Bow Bra Co., Inc., or any otheremployer-member of Puerto Rico Corset and BrassiereAssociation or the employees of any other employerdoingbusinesswith the aforesaid employers, byassaulting or threatening to commit bodily harm onsaid employees, engaging in mass picketing, blockingingress to or egress from the premises of the aforesaid 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployers,physicallypreventingsupervisors,employees, and others from entering the premises of theaforesaid employers; or in any other manner restrainingor coercing the employees of the aforesaid employers inthe exercise of their statutory rights.WE WILL NOT in any manner coerce or restrain Bali,P.R., Inc., Bali Foundations, Inc., Newport BrassiereCo., Inc., Bow Bra Co., Inc., Carolina Brassiere Co.,Inc.,Exquisite Form Industries, Puerto Rico Branch,Inc.,Undergarment Accessories, Inc., or any otheremployer-member of Puerto Rico Corset and BrassiereAssociation in the selection or retention of thatAssociation as their exclusive representative for thepurpose of collective bargaining.WE WILL NOT picket or cause to be picketed orthreaten to picket Bali, P.R., Inc., Bali Foundations,Inc.,Newport Brassiere Co., Inc., Bow Bra Co., Inc.,Carolina Brassiere Co., Inc., Exquisite Form Industries,UndergarmentAccessories,Inc.,oranyotheremployer-member of Puerto Rico Corset and BrassiereAssociationwhere an object thereof is to force orrequire said Companies to recognize or bargain withUnion de Trabajadores Industriales de Puerto Rico,Inc.,as the representative of their employees, or toforce or require the employees of said' Companies to—acceptorselectsaidUnionastheircollective-bargainingrepresentative,wheresaidCompanies have lawfully recognized, in, accordancewith the National Labor Relations Act, as amended,InternationalLadies'GarmentWorkersUnion andLocal 600, or any other labor organization, and aquestion concerning representation of said employeesmay not appropriately be raised under Section 9(c) ofthe Act, unless Union de Trabajadores Industriales dePuertoRico, Inc., is then currently certified by theNational Labor Relations' Board as their representative.UNION DE TRABAJADORESINDUSTRIALES DE PUERTORico, INC.(Labor Organization)DatedByDatedByDatedByDated"By(Representative)(Title)CO MITE-PRO-RE SCATEOPERARIAS DE LAINDUSTRIADE AGUJA(Title)DAVID MUNOZVAZQUEZ/s/ANGELICA GONZALES/s/This notice must remain posted for 60 consecutive daysfrom the date of posting, and must, not be altered,defaced, or covered by any other material.If members have any question concerning this notice orcompliance with its provisions,, they may communicatedirectly with the Board's, Regional Office, 7th Floor, PanAm Building, 255 Ponce de Leon Avenue, Hato Rey,Puerto Rico 00919, Telephone 765-1125.